Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-20 are pending.  Claims 1, 8-10, 13 and 15-20 are the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of the species of molecular recognition element is an antibody, the covalent modification agent is a DNA ligase, and the highly-detectable component is formed by amplification of the ligated double stranded DNA product without traverse in the Reply filed 09/14/2022 is acknowledged.  
Thus, claims 2-7, 11-12 and 14 are withdrawn pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 
Thus, the requirement for election of species is hereby made FINAL.

Claim Interpretations
	Claims 1 is so broadly and poorly defined that it encompasses any generic “molecular recognition element physically coupled to a covalent modification agent.”  The specification fails to provide a clear, definition; thus, this is any element associated/coupled to any agent with any covalent modification.
	In addition, “a highly-detectable component indicative of the presence of the analyte” encompasses any detectable component for the same reasons. 
	The claims are too vague to identify allowable subject matter, much less how they are distinguishable from prior art.
	The Office attempts to understand the invention using specific examples from the specification, mainly Figure 2B.  The Office applies prior art accordingly.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8-10, 13 and 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	The metes and bounds of “highly-detectable component” are unclear because this is a subjective, relative term, at the least missing a referent.  See MPEP § 2173.05(b)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(A) A person shall be entitled to a patent unless –

(1)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-10, 13 and 17-19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by GULLBERG (US 20110223585), as evidenced by WO 99/49079.
	As to claims 1, 8-10, 13 and 17-18, GULLBERG teaches method for detecting an analyte in a biological sample, the method comprising: a) providing a mixture of a biological sample potentially containing the analyte and an antibody physically coupled to a ligase, wherein the antibody is capable of specific recognition of the analyte (para. 0117); b) exposing the mixture to a first set of reaction conditions, wherein the analyte and antibody can associate to form a recognition complex (id.); and c) upon formation of the recognition complex, generating by use of the ligase a ligated double stranded or single stranded DNA product; and exposing the ligated DNA product to polymerase, wherein the ligated DNA product is used to generate a highly-detectable component indicative of the presence of the analyte (id.).  Paragraph 0006 states (emphasis added):
In WO 99/49079 an embodiment of a proximity ligation assay is described involving a pair of proximity probes, wherein the oligonucleotide arms of the probes, which are attached to the analyte-specific binding moieties of the respective probes, have complementarity to the 5′ and 3′ ends, and a region between said ends, respectively, of an added linear oligonucleotide (akin to a “padlock probe”). When both probes of the proximity probe pair are brought into proximity due to binding to the same analyte, the oligonucleotide arms of the respective probes are able to hybridize to the respective parts of the added oligonucleotide. The proximity probe arm with complementarity to the 5′ and 3′ ends of the added oligonucleotide templates the juxtaposed hybridization, and ligation (on addition of an appropriate ligase), of said ends, resulting in circularization of the added oligonucleotide. This circularized oligonucleotide is then detected by rolling circle amplification (RCA) using the other probe arm as primer; the free end of the “templating” arm is only a 5′ end, and hence it cannot serve as a primer for extension by a polymerase. This function is performed by the oligonucleotide arm of the other probe of the pair, which is hybridized to a region of the added oligonucleotide between the ligated ends, and has a free 3′ end. Upon the addition of an appropriate polymerase, the presence of analyte in the sample may be detected by a rolling circle amplification (RCA) of the circularized oligonucleotide. The concatemeric RCA product, which can only be formed when the proximity probes bind in proximity, provides a “surrogate” marker for detection of the analyte. It will be appreciated that the single added oligonucleotide of this disclosure can be replaced by two oligonucleotides which may be ligated together to form a circle (such ligation may be templated by one or both probe arms, but one of the probe arms will have a free 3′ end to act as a primer).

WO 99/49079 includes a figure (Fig. 3) that shows this embodiment:

    PNG
    media_image1.png
    223
    489
    media_image1.png
    Greyscale
.
Thus, paragraphs 0117 in light of paragraph 0006 and WO 99/49079 explicitly and clearly teach an embodiment in which antibody 42/38 in WO 99/49079 has ligase attached (para. 0117) for PLA polymerase-based amplification and detection as in instant Figure 2B.
	As to claim 19, paragraph 0057 explains that enzymes and other components attached to antibodies (AKA proximity probes) can be attached with cleavable linkers.

Claims 1, 8-10, 13, 15-17 and 19-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by VIRTANEN (US 2002/0076805).
	As to claims 1, 8-10, 13 and 17-18, VIRTANEN teaches method for detecting an analyte in a biological sample, the method comprising: a) providing a mixture of a biological sample potentially containing the analyte and an antibody physically coupled to a ligase, wherein the antibody is capable of specific recognition of the analyte (Figs. 9-10); b) exposing the mixture to a first set of reaction conditions, wherein the analyte and antibody can associate to form a recognition complex (id.); and c) upon formation of the recognition complex, generating by use of the ligase a ligated double stranded or single stranded DNA product; and exposing the ligated DNA product to polymerase, wherein the ligated DNA product is used to generate a highly-detectable component indicative of the presence of the analyte (id.).
	As to claim 19, VIRTANEN teaches ligase is physically coupled to the molecular
recognition element via a cleavable linker (Figs. 5-7 & 9-10).
	As to claims 15-16 and 20, VIRTANEN teaches use of beads or solid surfaces such as wells in the assay (Figs. 5-7 & 9-10).

Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 13 and 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over GULLBERG, in view of VIRTANEN and Castro-Lopez et al, A simple and portable device for the quantification of TNF-α in human plasma by means of on-chip magnetic bead-based proximity ligation assay, Biosens Bioelectron. 2014 Apr 15;54:499-505. doi: 10.1016/j.bios.2013.10.039. Epub 2013 Nov 6.
It would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar techniques for releasably attaching ligases and nucleic acids to antibodies, and solid-substrate-based detection to increase detection sensitivity and specificity with a reasonable expectation of success.  
As to claims 1, 8-10, 13 and 17-19, GULLBERG teach the elements of these claims as explained above.  
GULLBERG does not explicitly and unequivocally teach ligase cleaved from antibody; or analytes attached to beads or solid surfaces (claims 15-16 and 20).
	However, a skilled artisan would have been motivated to apply bead-based PLA techniques, and cleavable ligase-antibody conjugates to increase assay sensitivity and specificity.  For example, VIRTANNEN teaches to use cleavable ligases attached to beads or wells that allow localized assays to increase sensitivity and specificity of detection (Figs. 5-7 & 9-10).  Castro-Lopez teaches use of beads as in instant Figure 2 in PLA which allows greater sensitivity and point-of-care use (Abstract, pgs. 500 & 504).  Castro-Lopez explains that this assay is easily adaptable with previous PLA systems such as Gullberg (pg. 500).
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar PLA and enzyme localization techniques to the PLA technique of GULLBERG in order to increase assay sensitivity and specificity with a reasonable expectation of success.  

Prior Art
The following prior art also teaches PLA with beads: Cheng et al, Sensitive detection of small molecules by competitive immunomagnetic-proximity ligation assay, Anal Chem. 2012 Mar 6;84(5):2129-32. doi: 10.1021/ac3001463. Epub 2012 Feb 17.
The following prior art also teaches ligases attached to antibodies, beads or solid surfaces: US 20100305004; WO1998045705A2; US 20070077571; JP-3296078-B2; FI95752 B.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637